DETAILED ACTION
Claims 1-10 and 22-25 are pending. Claims 11-21 have been cancelled.
This action is in response to the amendment filed 4/29/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and species I in the reply filed on 3/31/2020 is acknowledged. Claims 12-21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2020.
Response to Arguments
Applicant’s arguments, see pages filed 4/29/2021, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rush (US 1593601).
Applicant’s arguments with respect to claim(s) for the prior 35 USC 103 rejection have been considered but are moot because the new ground of rejection, necessitated by the amendment in claim 1, does not rely on the reference applied in the prior art rejection of record for any teaching or matter specifically challenged in the argument.

Since applicant’s amendment necessitated the new grounds for rejection this action has been made Final.

Claim Objections
Claim 9 is objected to because of the following informalities:  “the frame” should be - -a frame- -.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rush (US 1593601).
Regarding claim 1, Rush disclose, 
a “zipper manifold” (the manifold as shown in the Figure) “for use in wellbore operations”, comprising: 
a trunk line (the vertical line 2, turning the page 90 degrees places this line along the horizontal) comprising: 

an inlet (the left inlet connected to 2) on a first axial end (the left most end of the trunk line); 
an outlet (the right most outlet of the trunk line on the first longitudinal axis) on a second axial end (the right most end of the trunk line); and 
a first gate valve (6, the valve is considered a gate valve in the broadest most reasonable interpretation) positioned between the inlet and the outlet, wherein the first gate valve traverses the first longitudinal axis (as shown below); 
a block tee (see view below, the tee connected to the bottom of 10) fluidly connecting the trunk line to a secondary line (the parallel line running above to the trunk line), the secondary line having a second longitudinal axis (the longitudinal horizontal centerline through the secondary line) parallel to the first longitudinal axis; 
a second gate valve (8) positioned along the secondary line; and 
an outlet head (60) at an end (the right end) of the secondary line,
wherein the trunk line and the secondary line  are positioned along a plane (the plane shown as the page the image is viewed on)
and the outlet head is positioned outside the plane (as shown 60 is showing in dotted line behind line 2, therefore 60 is behind the trunk line and outside the plane), and wherein the secondary line is vertically stacked over the trunk line (as shown in the figure).
With regard to the preamble directed to a zipper manifold, a preamble to a claim is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self contained description of the structure not depending for completeness upon the introductory clause.  See Kropa v. Robie, supra at 480.  See also Ex parte Mott, 190 USPQ 311, 313 (PTO Bd. of App. 1975). Clearly, the pending claim 1 does not rely on the preamble for completeness.

The claimed limitations: “for use in wellbore operations”, are considered as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


    PNG
    media_image1.png
    775
    1357
    media_image1.png
    Greyscale


                                                                                                                                                                                        Regarding claim 6, Rush discloses the second gate valve is a dual valve block (14,26 are considered as two blocks).
Regarding claim 7, Rush discloses the dual valve block comprises a manual valve (24, page 1, ln. 96) and a hydraulic valve (20,18 connected to 16).
Regarding claim 8, Rush discloses at least one hydraulic actuator (18,20) connected to at least one of the first gate valve and the second gate valve.
Regarding claim 9, Rush disclose a frame (50) having height, width, and length dimensions, wherein the outlet head extends farther than the width dimension of the frame (as shown in Figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rush’601 in view of Roodenburg et al. (US 20160060893).
Regarding claim 4, Rush disclose all the features of the claimed invention although is silent to having that the zipper manifold further comprises one or more connection points for ISO-type connectors.  Roodenburg et al. teach the use of one or more connection points for ISO-type connectors (para.0012, “ISO corner fittings”).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute the ISO connector as taught by Roodenburg et al. for the flange connectors as shown in Rush to have the zipper manifold further comprises one or more connection points for ISO-type connectors, in order to secure the device during transportation (Roodenburg et al., para.0012) and since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rush ‘601.
Regarding claim 5, Rush is silent to having the outlet head is configured near ground level at a height, ranging from1-8 feet. It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rush to have the outlet head is configured near ground level at a height ranging from 1 to 8 feet above the ground, as a matter of routine optimization since it has been held that “where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable ranges by routine experimentation”, and further to have the height ranging from 1 to 8 feet above the ground since it has been held that rearranging parts of an invention involves only routine skill in the art, and in order to position the outlet where it may be readily accessed for maintenance purposes. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rush’601 in view of McMiles (US 20160168940). The claim being rejected in an alternative manner, should the above rejection not be found persuasive.
Regarding claim 6, Rush is silent to having the second gate valve is a dual valve block.
McMiles teaches the use of gate valve is a dual valve block (the block for valves 52, or the two valves controlled by actuators 50,52).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substitute a dual valve block as taught by McMiles for the outlet gate valve of Rush to have the second gate valve is a . 
	 			Allowable Subject Matter
Claims 22-25 are allowed. Applicant’s arguments are persuasive.
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the attached 892 form disclose similar systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753